Citation Nr: 0008839	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for stress fractures of 
the feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from January 1942 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Madison, Wisconsin.  

The appeal was remanded by the Board in December 1998.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability is not plausible.

2.  The claim of entitlement to service connection for stress 
fractures of the feet is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim of entitlement to service connection for stress 
fractures of the feet is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any back or foot disability.  The 
report of the veteran's March 1946 service separation 
examination reflects that his feet were normal and that his 
bones, joints, and muscles were normal.  No complaint or 
abnormality with respect to his back or feet were noted.  

The first relevant post service medical evidence is a 
November 1978 private medical record that reflects an 
impression that the veteran has osteoarthritis of the 
cervical, thoracic, and lumbar spine.  A January 1980 VA 
treatment record reflects that the veteran reported a 30-year 
history of degenerative joint disease of the cervical and 
lumbar spine.  1987 VA treatment records reflect that the 
veteran had gout of the left foot since 1983 and gouty 
arthritis of the right toe.  A June 1984 X-ray of the left 
foot reflects that there were degenerative changes of the 
first metatarsophalangeal joint.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  

Although the veteran's report of separation reflects that he 
received the Combat Infantryman Badge and served in the 
Asian-Pacific Theater, it also reflects that he did not 
depart for the Asian-Pacific Theater until October of 1944.  
His assertion is that injury to his back and feet occurred at 
Camp Carson and Camp Hale during the summer of 1943.  In 
light of the absence of any assertion or showing that injury 
to the veteran's back or feet occurred in combat and in light 
of the assertion that these injuries occurred in 1943 while 
the veteran was still in the Continental United States, the 
provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) are 
not for application.

In order for the veteran's claims of entitlement to service 
connection for a back disability and stress fractures of the 
feet to be well grounded, there must be competent medical 
evidence that he currently has these disabilities and that 
they are related to active service.  There is competent 
medical evidence that the veteran currently has arthritis of 
the back and gouty arthritis of the feet.  However, there is 
no competent medical evidence that the veteran experiences 
any residuals of stress fractures of the feet.  The Board has 
considered the veteran's statements concerning his belief 
that he currently has back disability and residuals of stress 
fractures of the feet that had their onset during his active 
service, but he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board, 
therefore, concludes that without the requisite competent 
medical evidence establishing that the veteran currently has 
a back disability that is related to active service or that 
he currently has residuals of stress fractures that are 
related to active service, his claim is not well grounded.  
Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER
Evidence of a well-grounded claim for service connection for 
a back disability not having been submitted, the appeal with 
respect to this issue is denied.


Evidence of a well-grounded claim for service connection for 
stress fractures of the feet not having been submitted, the 
appeal with respect to this issue is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 
- 5 -

- 1 -


